1

2

3

4

5

6                                   UNITED STATES DISTRICT COURT

7                                           DISTRICT OF NEVADA

8                                                        ***

9        JULIO CESAR NAVAS,                                    Case No. 3:10-cv-00647-RCJ-WGC

10                                           Petitioner,                         ORDER
                v.
11
         JAMES BACA, et al.,
12
                                         Respondents.
13

14         This second-amended petition for writ of habeas corpus pursuant to 28 U.S.C. §

15   2254 by state prisoner Julio Cesar Navas is before the court for final disposition on the

16   merits (ECF No. 64). Respondents have answered the petition (ECF No. 103), and

17   Navas replied (ECF No. 109).

18         I.        Procedural History and Background

19         As set forth in this court’s order on respondents’ motion to dismiss, on July 23, 2003,

20   Navas entered a nolo contendere plea in state case no. CR02-2190 to count II:

21   lewdness with a child under the age of fourteen years and counts III and IV: open or

22   gross lewdness (exhibit 30). 1 The state district court sentenced him as follows: count II

23   – life with the possibility of parole after 10 years; count III – 12 months, concurrent with

24   count II; count IV – 12 months, concurrent with counts II and III. Exh. 34. Also on July

25   23, 2003, Navas entered a nolo contendere plea in state case no. CR03-0647 to

26

27
     1Exhibits 1-196 referenced in this order are exhibits to petitioner’s first-amended petition, ECF No. 16, and
28   are found at ECF Nos. 17-24. Exhibits 197-204 are exhibits to Navas’ second-amended petition and are
     attached to that petition at ECF No. 64.
                                                           1
1
     intimidating or bribing a witness. Exh. 31. The state district court sentenced him to 23
2
     to 32 months, concurrent with the sentence imposed in CR02-2190. Exh. 35.
3
        Navas appealed both convictions, and the Nevada Supreme Court approved a
4
     stipulation of the parties to consolidate the appeals. See exh. 72. On April 26, 2004,
5
     the state supreme court issued an order of limited remand for the purpose of securing
6
     new counsel for Navas. Id. The state district court appointed new counsel, and the
7
     parties filed a supplemental fast track statement and response. Exhs. 84, 86, 87.
8
        On January 20, 2005, the Nevada Supreme Court vacated the judgments and
9
     remanded in order to afford Navas the opportunity to file a counseled motion to
10
     withdraw his pleas. Exh. 89. Remittitur issued on February 15, 2005. Exh. 91. On
11
     May 31, 2005, Navas filed a motion to withdraw both pleas. Exh. 93. The state district
12
     court granted the motion. Exh. 96.
13
        On February 8, 2006, a jury convicted Navas in case no. CR02-2190 of count I:
14
     sexual assault on a child; count II: lewdness with a child under the age of fourteen
15
     years; and counts III and IV: open or gross lewdness. Exh. 126. The jury also
16
     convicted him in case no. CR03-0647 of intimidating or bribing a witness. Id. The state
17
     district court sentenced him as follows: count I – life with the possibility of parole after
18
     20 years; count II – life with the possibility of parole after 10 years, consecutive to count
19
     I; and counts III and IV – two terms of 12 months, concurrent with count I. Exh. 132. In
20
     case no. CR03-0647, he was sentenced to 24 to 60 months, concurrent with case no.
21
     CR02-2190. Exh. 130.
22
        Navas appealed in both cases, and the Nevada Supreme Court consolidated the
23
     appeals. Exhs. 134, 135, 142. The state supreme court affirmed the judgments on
24
     December 12, 2008, and remittitur issued on January 6, 2009. Exhs. 165, 166.
25
        Navas filed a state postconviction habeas petition on November 30, 2009. Exh. 170.
26
     The state district court conducted an evidentiary hearing, granted the petition as to the
27
     claim of ineffective assistance of counsel (IAC) with respect to the sexual assault
28
                                                   2
1
     conviction, and denied the petition as to IAC claims with respect to the lewdness with
2
     minors and witness intimidating convictions. Exh. 200. Amended judgments of
3
     conviction were entered. Exh. 204. Both parties appealed. On April 15, 2015, the
4
     Nevada Supreme Court affirmed the state district court’s order. Exh. 201.
5
           In the meantime, Navas had dispatched his federal habeas petition for filing on
6
     October 12, 2010 (ECF No. 5). This court granted respondents’ motion to dismiss in
7
     part, concluding that certain federal grounds had not been exhausted in state court
8
     (ECF No. 38). Navas, through counsel, filed a notice with the court stating that he
9
     would not be filing a motion to dismiss some or all grounds of the federal petition and
10
     indicating that he understood failure to file such a motion would result in the dismissal of
11
     his federal petition without prejudice (ECF No. 39). Accordingly, on May 17, 2013, this
12
     court dismissed the federal petition without prejudice (ECF No. 40). On July 9, 2015,
13
     the Ninth Circuit Court of Appeals reversed and remanded (ECF No. 46). The court of
14
     appeals noted that the Nevada Supreme Court had granted Navas limited
15
     postconviction relief in its order dated April 15, 2015. Id. The court of appeals stated
16
     that Navas was neither procedurally barred nor time-barred from filing a new federal
17
     petition and that Navas had fully exhausted the claims in his amended federal petition.
18
     Id.
19
           On June 22, 2016, Navas filed a counseled second-amended federal petition (ECF
20
     No. 64). Respondents have answered the petition (ECF No. 103), and Navas replied
21
     (ECF No. 109).
22
           II.       Legal Standard under the Antiterrorism and Effective Death Penalty Act
23
                 28 U.S.C. § 2254(d), a provision of the Antiterrorism and Effective Death Penalty
24
     Act (AEDPA), provides the legal standards for this court’s consideration of the petition in
25
     this case:
26
                    An application for a writ of habeas corpus on behalf of a person in
27               custody pursuant to the judgment of a State court shall not be granted with
                 respect to any claim that was adjudicated on the merits in State court
28               proceedings unless the adjudication of the claim ―

                                                     3
1
                   (1)  resulted in a decision that was contrary to, or involved an
2           unreasonable application of, clearly established Federal law, as determined
            by the Supreme Court of the United States; or
3
                   (2)   resulted in a decision that was based on an unreasonable
4           determination of the facts in light of the evidence presented in the State
            court proceeding.
5

6    The AEDPA “modified a federal habeas court’s role in reviewing state prisoner

7    applications in order to prevent federal habeas ‘retrials’ and to ensure that state-court

8    convictions are given effect to the extent possible under law.” Bell v. Cone, 535 U.S.

9    685, 693-694 (2002). This Court’s ability to grant a writ is limited to cases where “there

10   is no possibility fair-minded jurists could disagree that the state court’s decision conflicts

11   with [Supreme Court] precedents.” Harrington v. Richter, 562 U.S. 86, 102 (2011). The

12   Supreme Court has emphasized “that even a strong case for relief does not mean the

13   state court's contrary conclusion was unreasonable.” Id. (citing Lockyer v. Andrade, 538

14   U.S. 63, 75 (2003)); see also Cullen v. Pinholster, 563 U.S. 170, 181 (2011) (describing

15   the AEDPA standard as “a difficult to meet and highly deferential standard for evaluating

16   state-court rulings, which demands that state-court decisions be given the benefit of the

17   doubt”) (internal quotation marks and citations omitted).

18          A state court decision is contrary to clearly established Supreme Court

19   precedent, within the meaning of 28 U.S.C. § 2254, “if the state court applies a rule that

20   contradicts the governing law set forth in [the Supreme Court’s] cases” or “if the state

21   court confronts a set of facts that are materially indistinguishable from a decision of [the

22   Supreme Court] and nevertheless arrives at a result different from [the Supreme

23   Court’s] precedent.” Lockyer, 538 U.S. at 73 (quoting Williams v. Taylor, 529 U.S. 362,

24   405-06 (2000), and citing Bell, 535 U.S. at 694.

25          A state court decision is an unreasonable application of clearly established

26   Supreme Court precedent, within the meaning of 28 U.S.C. § 2254(d), “if the state court

27   identifies the correct governing legal principle from [the Supreme Court’s] decisions but

28   unreasonably applies that principle to the facts of the prisoner’s case.” Lockyer, 538

                                                   4
1
     U.S. at 74 (quoting Williams, 529 U.S. at 413). The “unreasonable application” clause
2
     requires the state court decision to be more than incorrect or erroneous; the state
3
     court’s application of clearly established law must be objectively unreasonable. Id.
4
     (quoting Williams, 529 U.S. at 409).
5
               To the extent that the state court’s factual findings are challenged, the
6
     “unreasonable determination of fact” clause of § 2254(d)(2) controls on federal habeas
7
     review. E.g., Lambert v. Blodgett, 393 F.3d 943, 972 (9th Cir.2004). This clause
8
     requires that the federal courts “must be particularly deferential” to state court factual
9
     determinations. Id. The governing standard is not satisfied by a showing merely that the
10
     state court finding was “clearly erroneous.” 393 F.3d at 973. Rather, AEDPA requires
11
     substantially more deference:
12
                   .... [I]n concluding that a state-court finding is unsupported by substantial
13             evidence in the state-court record, it is not enough that we would reverse in
               similar circumstances if this were an appeal from a district court decision.
14             Rather, we must be convinced that an appellate panel, applying the normal
               standards of appellate review, could not reasonably conclude that the
15             finding is supported by the record.
16
               Taylor v. Maddox, 366 F.3d 992, 1000 (9th Cir.2004); see also Lambert, 393 F.3d
17
     at 972.
18
               Under 28 U.S.C. § 2254(e)(1), state court factual findings are presumed to be
19
     correct unless rebutted by clear and convincing evidence. The petitioner bears the
20
     burden of proving by a preponderance of the evidence that he is entitled to habeas
21
     relief. Cullen, 563 U.S. at 181.
22
        III.      Trial Testimony
23
        The trial testimony reflected that Julio Navas and his wife Ana adopted three sisters.
24
     Julia, the oldest sister, testified that she met Ana Navas when Ana was an assistant
25
     teacher at Julia’s middle school. Exh. 122, pp. 26-42.         Julia and her two sisters had
26
     previously lived her their biological mother. Julia stated that her father was somewhere
27
     in Mexico; at the time of trial she had not had any contact with him for twelve years.
28
                                                      5
1
     When their mother was incarcerated on drug convictions, Julia asked Ana to adopt them
2
     and Ana and Navas agreed.
3
         Julia stated that starting when she was fourteen Navas would have her take off her
4
     shirt and bra. He said he was checking for pimples or cancer. Navas would rub lotion
5
     on her breasts. She said he would have her take off her pants and underwear, squat or
6
     lie down, and he would look at her genitals. She stated that these incidences continued
7
     for longer than a month and stopped when Navas was arrested. Julia testified that she
8
     did not tell anyone because she feared she would be separated from her sisters. Id.
9
         Alma, the middle sister, testified that she is one year younger than Julia. Id. at 43-
10
     54. Alma said she and her sisters lived with Ana and Julio Navas for about two years.
11
     She stated that when she was about fourteen Navas would have her remove her shirt
12
     and bra and rub lotion on her breasts. He said it was to check for pimples or cancer.
13
     Alma would tell him to stop but he would not. She testified that these incidents began
14
     about four months after the girls moved in and stopped when the girls told Ana, which
15
     led to Navas’ arrest. Id.
16
         The youngest sister, Maria, testified that Navas began touching her about three or
17
     four months after the girls moved in. Id. at 55-68. She was nine years old. Navas told
18
     her that one of his daughters had died from some sort of infection; 2 he would call her
19
     into the bathroom, have her undress, and rub lotion on her breasts and between her
20
     thighs. It would happen twice a week, on Navas’ days off, when Ana left to take the
21
     older girls to school and before Maria went to the school bus. Maria stated that on one
22
     occasion Navas was rubbing lotion between her thighs and then “I guess he put his
23
     finger inside or something and it really hurt . . . . Because it just felt like his finger went
24
     into my body . . . ” Id. at 62. Maria stated that she told Navas she was going to tell Ana,
25
     and Navas told her if she did she would go to a foster home and never see her sisters
26
     again. Maria stated that Ana and Navas began to have marital trouble. Ana asked the
27
     2
28    While not entirely clear, Ana Navas’ trial testimony indicated that Julio Navas had had an adult daughter
     who died from AIDS after contracting HIV through a blood transfusion. Exh. 123, pp. 80-82.
                                                         6
1
     girls if they wanted to stay with Navas. Maria said no and told her about Navas’ actions.
2
     Id.
3
           Police officer Jean Walsh testified that, after interviewing the three sisters and Ana,
4
     she went to Navas’ house in July 2002. Exh. 123, pp. 37-54. Walsh told Navas that he
5
     was under arrest; he agreed to go down to the police station to discuss the allegations.
6
     Navas told Walsh that the girls made up the story because they did not want Navas to
7
     tell the police about their stepfather Pedro’s (their biological mother’s boyfriend)
8
     involvement with drugs. He also said Ana convinced the girls to make up the
9
     allegations. He denied touching the girls. Walsh testified that at some point in the
10
     interview Navas invoked his right to have an attorney present; at that time, she
11
     discontinued the questioning. Id.
12
           Julio Navas’ then ex-wife Ana testified. Id. at 55-89. She testified that after the
13
     marriage deteriorated, she decided to get a divorce. She planned to go live with her
14
     older son, who was not Navas’ son, and she was not going to take the girls with her
15
     because she was unable to support them. She told the girls she planned to leave. The
16
     girls were very upset and insisted she take them with her. Maria finally told Ana that
17
     she did not want to stay with Navas because he was touching her. Ana testified that
18
     none of the girls had any skin problems or cancer, and no one had prescription lotion of
19
     any kind. Id.
20
           IV.    Instant Petition
21
                  a. Claims Rejected on Direct Appeal
22
           Ground 3
23
           Navas contends that the prosecutor improperly elicited Officer Walsh’s testimony
24
     that Navas invoked his right to counsel in violation of his Fifth, Sixth and Fourteenth
25
     Amendment rights (ECF No. 64, pp. 43-46).
26
           Prosecutorial misconduct may “‘so infec[t] the trial with unfairness as to make the
27
     resulting conviction a denial of due process.’” Greer v. Miller, 483 U.S. 756, 765 (1987),
28
     quoting Donnelly v. DeChristoforo, 416 U.S. 637, 643 (1974). To constitute a due
                                               7
1
     process violation, the prosecutorial misconduct must be “‘of sufficient significance to
2
     result in the denial of the defendant's right to a fair trial.’” Greer, 483 U.S. at 765,
3
     quoting United States v. Bagley, 473 U.S. 667, 676 (1985).
4
        As set forth above, the prosecutor elicited testimony from Officer Walsh that she
5
     interviewed Navas after his arrest and that when Navas invoked his right to have an
6
     attorney present the interview terminated. Exh. 123, p. 47. Navas did not object to the
7
     testimony at trial.
8
        The Nevada Supreme Court rejected this claim, reasoning:
9
                The detective’s comment was error. However, Navas must demonstrate
10          that the error affected his substantial rights. Navas has failed to show how
11          this one reference to his right to silence prejudiced him or affected his
            substantial rights. Reference to a defendant's post-arrest silence is
12          harmless beyond a reasonable doubt if "(1) at trial there was only a mere
            passing reference, without more, to an accused's post-arrest silence, or (2)
13          there is overwhelming evidence of guilt." Sampson v. State, 122 P.3d 1255,
            1261 (Nev. 2005) (quoting Morris v. State, 913 P.2d 1264, 1267-68 (1996)).
14          The evidence in this case was overwhelming. All three victims testified
15          consistent with their prior statements and consistent with each other's
            testimony that Navas committed the acts alleged. We conclude that the brief
16          reference to Navas' invocation of his right to counsel did not affect his
            substantial rights.
17
        Exh. 165, pp. 9-10.
18
        This court agrees that the police officer only briefly referenced Navas’ invocation of
19
     his right to counsel. See exh. 123, pp. 36-53. Navas has not met his burden to show
20
     that the error had a substantial and injurious effect on the verdict. Brecht v.
21
     Abrahamson, 507 U.S. 619, 637-638 (1993). Accordingly, Navas has failed to
22
     demonstrate that the Nevada Supreme Court’s decision was contrary to, or involved an
23
     unreasonable application of, clearly established federal law, as determined by the U.S.
24
     Supreme Court, or was based on an unreasonable determination of the facts in light of
25
     the evidence presented in the state court proceeding. 28 U.S.C. § 2254(d). Federal
26
     habeas relief is denied as to ground 3.
27

28
                                                    8
1
        Ground 4
2
        Navas alleges that insufficient evidence supported his conviction on the witness
3
     intimidation charge (ECF No. 64, pp. 47-53). This conviction stemmed from recorded
4
     prison phone calls and Ana’s testimony that Navas called their mentally-challenged son
5
     Julito numerous times from prison and, knowing that Ana was listening to the call, urged
6
     Julito that Ana could not bring the girls to testify at trial because Ana would lose the
7
     house and be otherwise unable to support the four children. The prosecution played
8
     five of the phone calls for the jury. Exh. 123, pp. 67-72, 73-75, 78-79, 85-87; ECF No.
9
     64, pp. 47-52.
10
        Respondents point out that Navas discharged his concurrent sentence for witness
11
     intimidation on November 24, 2008 (Exh. A at ECF No. 73-1; exh. 130). He did not
12
     dispatch his first federal petition for filing until almost two years later in October 2010
13
     (ECF No. 1). Thus, Navas was not in custody on the witness intimidation conviction
14
     when he filed this petition, and this court lacks jurisdiction to consider ground 4. 28
15
     U.S.C. § 2254(a); Maleng v. Cook, 490 U.S. 488, 492 (1989), Henry v. Lungren, 164
16
     F.3d 1240, 1241 (9th Cir. 1999).
17
            Ground 5
18
        Navas argues that his Fifth, Sixth and Fourteenth Amendment rights to a speedy
19
     trial, due process, and effective assistance of counsel were violated because his trial
20
     occurred about three and one-half years after his arraignment (ECF No. 64, pp. 54-62).
21
        The United States Supreme Court has held that a balancing test that weighs the
22
     conduct of both prosecution and defendant is appropriate when considering speedy trial
23
     rights, and the balance includes considering length of delay, reason for delay,
24
     defendant’s assertion of his or her right, and prejudice to the defendant. Barker v.
25
     Wingo, 407 U.S. 514, 530 (1972).
26
        The Court had previously observed in U.S. v. Ewell that whether a delay amounts to
27
     an unconstitutional deprivation of rights depends on the circumstances. 383 U.S. 116,
28
                                                   9
1
     120 (1966). In Ewell, a 19-month delay was not unconstitutional because the
2
     defendant’s original conviction was vacated on appeal and he was retried “in the normal
3
     course of events.” Id. at 120-121.
4
        Navas waived his speedy trial right in the first arraignment. Exh. 14. As set forth
5
     above, he entered a nolo contendere plea in each case in July 2003. Exhs. 30, 31. The
6
     state district court granted Navas’ motion to withdraw the pleas in July 2005. Exh. 96.
7
     At an August 2005 hearing to set the trial date, Navas indicated that he wished to
8
     invoke his right to a speedy trial and go to trial within 60 days. Exh. 100. Trial was set
9
     for October 17, 2005 based on defense counsel’s availability. Id. On October 7, 2005,
10
     Navas filed a motion for psychiatric evaluation, which the court granted. Exhs. 106,
11
     109. At the request of defense counsel, the court vacated the trial date pending the
12
     results of the competency evaluations. Exh. 110. Based on the fact that the two
13
     psychologists who evaluated Navas found him to be competent, the state district court
14
     found him competent to understand the proceedings and assist counsel at a November
15
     22, 2005 hearing. Exh. 114. Trial was then set for, and in fact commenced on,
16
     February 6, 2006. Id.; exhs. 119-126.
17
        The Nevada Supreme Court held on appeal that no violation of the right to a speedy
18
     trial occurred:
19
                We conclude that Navas' claim that his speedy trial right was violated
20          lacks merit. Navas' conviction was vacated, and he was subsequently tried
21          and convicted of the same charges. It is not a violation of a defendant's
            speedy trial rights when a delay is caused by the vacation of a defendant's
22          conviction. United States v. Ewell, 383 U.S. 116, 120-121 (1966). In Ewell,
            the United States Supreme Court held that a 19-month delay was not a
23          violation of Ewell's speedy trial rights because his original conviction had
            been vacated on appeal. While the overall delay, from his original
24          arraignment to the time he was brought to trial, was lengthy, most of the
25          delay was due to Navas' successful withdrawal of his plea of nolo
            contendere. Navas originally waived his speedy trial right at his arraignment
26          on January 23, 2003. He subsequently pleaded nolo contendere and was
            sentenced. Navas' motion to withdraw his plea was granted, and he was
27          arraigned again on August 2, 2005. At counsel's request, trial was set for
            October 17, 2005. Counsel then requested that trial be continued so that
28
            Navas' competency could be evaluated. Navas was found competent on
                                                  10
1           November 15, 2005. Thereafter, trial was set for February 6, 2006, which
            was the earliest available date for the State, counsel, and the district court.
2           Based on the record before us, we conclude that the length and basis for
3           the delay were not unreasonable.

4               Additionally, Navas has failed to allege how he was prejudiced by the
            delay except that the length of delay requires that prejudice is presumed
5           and that his physical health has deteriorated. First, Navas argues that the
            length of the delay created a presumption of prejudice. In Doggett v. United
6           States, 505 U.S. 647, 655-656 (1992), the United States Supreme Court
7           held that delay of more than a year creates a presumption that a defendant
            has been prejudiced. Id. Here, the delay was not caused by the State,
8           rather it was due in large part to Navas’ withdrawal of his plea and the
            subsequent competency determination. Given the reasons for the delay, we
9           conclude that the presumption of prejudice does not apply.
10
                Since the presumption of prejudice does not apply, Navas must allege
11          specific instances of prejudice. "Bare allegations of impairment of memory,
            witness unavailability, or anxiety, unsupported by affidavits or other offers
12          of proof, do not demonstrate a reasonable possibility that the defense will
            be impaired at trial or that defendants have suffered other significant
13          prejudice." Sheriff v. Berman, 659 P.2d 298, 301 (Nev. 1983). Navas has
            only alleged that his defense was diminished, and his deteriorating physical
14
            health affected his ability to assist his counsel. Navas has not explained
15          exactly how his deteriorating physical health affected his ability to assist
            counsel, only that it may have affected his mental health. Navas' vague
16          allegations of prejudice are insufficient to support a claim that his
            constitutional right to a speedy trial was violated.
17
        Exh. 165, pp. 5-8.
18
        Navas entered a nolo contendere plea in each case, and the delay was largely due
19
     to his success in litigating to withdraw those pleas. Navas states in his federal petition
20
     that the three victims’ trial testimony differed from their statements to police and
21
     preliminary hearing accounts, but this is belied by the record. See exh. 78 (police
22
     report); exh.12, pp. 5-34, 60-80, 81-97 (preliminary hearing); exh. 122 (trial testimony).
23
     The Nevada Supreme Court’s decision that his speedy trial rights were not violated is
24
     eminently reasonable. Navas certainly has not demonstrated that the Nevada Supreme
25
     Court’s decision was contrary to, or involved an unreasonable application of, clearly
26
     established federal law, as determined by the U.S. Supreme Court, or was based on an
27
     unreasonable determination of the facts in light of the evidence presented in the state
28
                                                  11
1
     court proceeding. 28 U.S.C. § 2254(d). Thus, federal habeas relief is denied as to
2
     ground 5.
3
        Ground 6
4
        Navas challenges the Nevada reasonable doubt instruction, arguing that it violated
5
     his Fifth, Sixth, and Fourteenth Amendment rights to due process, equal protection, a
6
     fair trial, a trial before an impartial jury, and effective assistance of counsel (ECF No. 64,
7
     pp. 62-66).
8
        “[T]he Due Process Clause protects the accused against conviction except upon
9
     proof beyond a reasonable doubt of every fact necessary to constitute the crime with
10
     which he is charged.” Cage v. Louisiana, 498 U.S. 39 (1990), quoting In re Winship, 397
11
     U.S. 358, 364 (1970). To obtain relief based on an error in instructing the jury, a
12
     habeas petitioner must show the “‘instruction by itself so infected the entire trial that the
13
     resulting conviction violates due process.’” Estelle v. McGuire, 502 U.S. 62, 72 (1991)
14
     (citing Cupp v. Naughten, 414 U.S. 141, 147 (1973)).
15
        Here, the state district court instructed the jury:
16
               A reasonable doubt is one based on reason. It is not mere possible
17          doubt but is such a doubt as would govern or control a person in the more
18          weighty affairs of life. If the minds of the jurors, after the entire comparison
            and consideration of all the evidence, are in such a condition that they can
19          say they feel an abiding conviction of the truth of the charge, there is not a
            reasonable doubt. Doubt to be reasonable, must be actual, not mere
20          possibility or speculation.
21      Exh. 119, p. 17, jury instruction no. 14.

22      Affirming Navas’ convictions on direct appeal, the Nevada Supreme Court held that

23   the instruction complied with NRS 175.211. Exh. 165, p. 10. The state supreme court

24   observed that it has repeatedly upheld the constitutionality of the reasonable doubt

25   instruction and declined to revisit the issue in Navas’ case. Id.

26      Navas acknowledges that the Ninth Circuit has rejected constitutional challenges to

27   this instruction. Ramirez v. Hatcher, 136 F.3d 1209, 1214 (9th Cir. 1998) (“While we do

28   not endorse the Nevada instruction’s ‘govern or control’ language,” it does not render
                                                    12
1
     the instruction unconstitutional because the charge as a whole correctly communicates
2
     concepts of burden of proof and reasonable doubt). But he contends that the
3
     reasonable doubt instruction permitted the jury to convict him based on a lesser
4
     quantum of evidence than the constitution requires. He states that he includes ground 6
5
     in order to preserve it for appellate review “in the event of possible future Ninth Circuit or
6
     United States Supreme Court decisions on the issue” (ECF No. 64, p. 65).
7
        Accordingly, Navas has not shown that the Nevada Supreme Court’s decision was
8
     contrary to, or involved an unreasonable application of, clearly established federal law,
9
     as determined by the U.S. Supreme Court, or was based on an unreasonable
10
     determination of the facts in light of the evidence presented in the state court
11
     proceeding. 28 U.S.C. § 2254(d). Navas is not entitled to federal habeas relief on
12
     ground 6.
13
        Ground 7
14
           Navas contends that the trial court failed to conduct an adequate hearing to
15
     determine whether he was competent to stand trial, which violated his Fifth, Sixth and
16
     Fourteenth Amendment rights to due process, a fair trial, and effective assistance of
17
     counsel (ECF No. 64, pp. 66-72). He also argues that his counsel informed the district
18
     court at sentencing that counsel was concerned that Navas’ mental condition had
19
     deteriorated since his previous competency hearing.
20
           Clearly, the Fourteenth Amendment Due Process Clause proscribes the criminal
21
     prosecution of a defendant who is not competent to stand trial. Medina v. California,
22
     505 U.S. 437, 439 (1992). “The test must be whether [petitioner] has sufficient present
23
     ability to consult with his lawyer with a reasonable degree of rational understanding—
24
     and whether he has a rational as well as factual understanding of the proceedings
25
     against him.” Dusky v. U.S., 362 U.S. 402 (1960).
26
           The state-court record indicates that counsel for Navas filed a motion for
27
     psychiatric evaluation before trial, which the court granted. Exhs. 106, 109. The
28
                                                  13
1
     psychologists who conducted two separate competency evaluations both concluded
2
     that Navas was competent to stand trial. Exhs. 112-114. Based on the two
3
     evaluations, the state district court found him competent to understand the proceedings
4
     and assist counsel at a November 2005 hearing. Exh. 114.
5
           At sentencing, Navas’ counsel stated that he continued to have concerns about
6
     Navas’ mental stability and competency. Exh. 131, pp. 4-8.
7
           Counsel told the court:
8
                  I felt that [Navas] doesn’t really understand what we are doing and
9           what’s going on in this case. And he has filed numerous ex-parte rambling
10          motions that are incoherent and, frankly, just off the wall.

11                 And this has been going on in this case for a long time with him.

12         Id. at 5.

13         And with respect to Navas withdrawing his plea, his attorney said:

14                And, frankly, I never understood why he wanted to go forward. I
            explained that to him. And, frankly, I am not sure he really understood.
15          That’s why I had him evaluated. The experts have done their work. I am
16          not challenging their finding of competency at this point, your Honor. I just
            wanted the Court to know that that has been a concern with me with Mr.
17          Navas from the very first day I have gotten this case. And it hasn’t gotten
            any better. I think it has gotten worse, frankly; but I am not saying he is
18          incompetent to proceed at this time.
19
                  I think he is competent enough. He has been found that way by the
20          experts, so I think we can proceed. I just thought the Court should know
            my thoughts of him, as I have spent some time with him during the trial.
21
           Id. at 7-8.
22
           At that point during the sentencing hearing, the court then permitted Navas to
23
     speak at length. Id. at 8-22. He argued that the State violated specific Nevada statutes
24
     during the proceedings against him. He asserted his innocence. He told the court that
25
     Ana and the girls fabricated their stories because he discovered that they were
26
     manufacturing drugs with the boyfriend or former boyfriend of the girls’ biological
27
     mother, and they needed Navas out of the way.
28
                                                 14
1
           The court then noted that the court and Navas had different perspectives on the
2
     case. The court further observed:
3
                     I find that you are an intelligent man and you do have a good memory.
4           . . . I would have to say that some of these things are misdirected. You take
5           a shotgun approach and you don’t always hit the target. So, you have to be
            directed by somebody to go to the more pertinent legal points.
6
                 But the things that you are talking about, these are things that should
7           have been brought forth in a trial.
8          Id. at 22. The court informed Navas that his recourse was a direct appeal and a
9    petition for postconviction relief. Navas responded that he had read and knew the rules.
10   Navas also accurately noted the deadlines for filing an appeal and postconviction
11   petition.
12               The Nevada Supreme Court rejected this claim on direct appeal:
13                An incompetent defendant is defined under NRS 178.400(2) as one
14          who does not have the present ability to understand either “the nature of the
            criminal charges against him” or “the nature and purpose of the court
15          proceedings” and is not able to “[a]id and assist his counsel in the defense
            at any time during the proceedings with a reasonable degree of rational
16          understanding.”     NRS 178.405(1). The United States and Nevada
            Constitutions compel a district court to hold a formal competency hearing
17
            when there is “substantial evidence” that the defendant may not be
18          competent to stand trial. Melchor-Gloria v. State, 660 P.2d 109, 113 (Nev.
            1983); see U.S. Const. amend. XIV, § 1; Nev. Const. art. 1 § 8. “In this
19          context, evidence is ‘substantial’ if it ‘raises a reasonable doubt about the
            defendant’s competency to stand trial. Once there is such evidence from
20          any source, there is a doubt that cannot be dispelled by resort to conflicting
            evidence.” Melchor-Gloria, 660 P.2d at 113 (citing Moore v. United States,
21
            464 F.2d 663, 666 (9th Cir. 1972)). A district court abuses its discretion and
22          denies a defendant his right to due process when there is reasonable doubt
            regarding a defendant’s competency and the district court fails to order a
23          competency evaluation. Morales v. State, 992 P.2d 252, 254 (2000)).
24                 Here, Navas was found competent to stand trial on November 15,
            2005, less than three months prior to trial and four months prior to
25
            sentencing. While counsel stated to the district court at sentencing that
26          Navas’ mental condition had deteriorated, he told the district court that he
            believed that Navas was competent. After observing Navas during his
27          allocution, the district court found him to be intelligent, with a good memory.
            The district court explained to Navas that many of the issues he raised in
28          his allocution were not properly before the court at sentencing.[fn6].
                                                  15
1
                  [fn6] Navas argued during allocution that his ex-wife and the victims
2          were conspiring against him by making these allegations in order to keep
3          him from turning in the victim’s mother’s boyfriend on drug charges. The
           district court explained that these matters should have been presented to
4          the jury during the guilt phase of the trial.

5                Navas stated that he understood and indicated that he would be
           raising these issues on appeal. Navas also demonstrated that he
6          understood his right to appeal and that the information he was relating to
7          the district court should have been presented to the jury. Further, he
           understood that he was allowed to call witnesses on his behalf at trial, and
8          he understood his right to appeal and file a post-conviction writ of habeas
           corpus. Navas also demonstrated awareness of the deadlines for filing an
9          appeal and a post-conviction writ of habeas corpus. Based on the record
           before it, the district court was not presented with substantial evidence that
10
           raised a reasonable doubt as to Navas’ competency. Therefore, we
11         conclude that the district court did not abuse its discretion by not inquiring
           further into Navas’ competency.
12
           Exh. 165, pp. 3-5.
13
        Navas has presented nothing here to show that there was any basis to question his
14
     competency during the trial or at sentencing. Navas has failed to demonstrate that the
15
     Nevada Supreme Court’s decision was contrary to, or involved an unreasonable
16
     application of, clearly established federal law, as determined by the U.S. Supreme
17
     Court, or was based on an unreasonable determination of the facts in light of the
18
     evidence presented in the state court proceeding. 28 U.S.C. § 2254(d). Federal
19
     habeas relief is denied as to ground 7.
20
               b. Ineffective Assistance of Counsel Claims
21
        Grounds 1, 2, and 8 set forth claims of ineffective assistance of counsel (IAC)
22
     claims. IAC claims are governed by the two-part test announced in Strickland v.
23
     Washington, 466 U.S. 668 (1984). In Strickland, the Supreme Court held that a
24
     petitioner claiming ineffective assistance of counsel has the burden of demonstrating
25
     that (1) the attorney made errors so serious that he or she was not functioning as the
26
     “counsel” guaranteed by the Sixth Amendment, and (2) that the deficient performance
27
     prejudiced the defense. Williams, 529 U.S. at 390-91 (citing Strickland, 466 U.S. at
28
     687). To establish ineffectiveness, the defendant must show that counsel’s
                                                 16
1
     representation fell below an objective standard of reasonableness. Id. To establish
2
     prejudice, the defendant must show that there is a reasonable probability that, but for
3
     counsel’s unprofessional errors, the result of the proceeding would have been different.
4
     Id. A reasonable probability is “probability sufficient to undermine confidence in the
5
     outcome.” Id. Additionally, any review of the attorney’s performance must be “highly
6
     deferential” and must adopt counsel’s perspective at the time of the challenged conduct,
7
     in order to avoid the distorting effects of hindsight. Strickland, 466 U.S. at 689. It is the
8
     petitioner’s burden to overcome the presumption that counsel’s actions might be
9
     considered sound trial strategy. Id.
10
        Ineffective assistance of counsel under Strickland requires a showing of deficient
11
     performance of counsel resulting in prejudice, “with performance being measured
12
     against an objective standard of reasonableness, . . . under prevailing professional
13
     norms.” Rompilla v. Beard, 545 U.S. 374, 380 (2005) (internal quotations and citations
14
     omitted). When the ineffective assistance of counsel claim is based on a challenge to a
15
     guilty plea, the Strickland prejudice prong requires a petitioner to demonstrate “that
16
     there is a reasonable probability that, but for counsel’s errors, he would not have
17
     pleaded guilty and would have insisted on going to trial.” Hill v. Lockhart, 474 U.S. 52,
18
     59 (1985).
19
        If the state court has already rejected an ineffective assistance claim, a federal
20
     habeas court may only grant relief if that decision was contrary to, or an unreasonable
21
     application of, the Strickland standard. See Yarborough v. Gentry, 540 U.S. 1, 5 (2003).
22
     There is a strong presumption that counsel’s conduct falls within the wide range of
23
     reasonable professional assistance. Id.
24
        The United States Supreme Court has described federal review of a state supreme
25
     court’s decision on a claim of ineffective assistance of counsel as “doubly deferential.”
26
     Cullen, 563 U.S. at 190 (quoting Knowles v. Mirzayance, 556 U.S. 111, 123 (2009)).
27
     The Supreme Court emphasized that: “We take a ‘highly deferential’ look at counsel’s
28
                                                   17
1
     performance . . . through the ‘deferential lens of § 2254(d).’” Id. at 1403 (internal
2
     citations omitted). Moreover, federal habeas review of an ineffective assistance of
3
     counsel claim is limited to the record before the state court that adjudicated the claim on
4
     the merits. Cullen, 563 U.S. at 181-84. The United States Supreme Court has
5
     specifically reaffirmed the extensive deference owed to a state court's decision
6
     regarding claims of ineffective assistance of counsel:
7
                Establishing that a state court’s application of Strickland was
8           unreasonable under § 2254(d) is all the more difficult. The standards
            created by Strickland and § 2254(d) are both “highly deferential,” id. at
9           689, 104 S.Ct. 2052; Lindh v. Murphy, 521 U.S. 320, 333, n.7, 117 S.Ct.
            2059, 138 L.Ed.2d 481 (1997), and when the two apply in tandem, review
10          is “doubly” so, Knowles, 556 U.S. at 123. The Strickland standard is a
            general one, so the range of reasonable applications is substantial. 556
11          U.S. at 124. Federal habeas courts must guard against the danger of
            equating unreasonableness under Strickland with unreasonableness
12          under § 2254(d). When § 2254(d) applies, the question is whether there is
            any reasonable argument that counsel satisfied Strickland's deferential
13          standard.
14      Harrington, 562 U.S. at 105. “A court considering a claim of ineffective assistance of

15   counsel must apply a ‘strong presumption’ that counsel’s representation was within the

16   ‘wide range’ of reasonable professional assistance.” Id. at 104 (quoting Strickland, 466

17   U.S. at 689). “The question is whether an attorney’s representation amounted to

18   incompetence under prevailing professional norms, not whether it deviated from best

19   practices or most common custom.” Id. (internal quotations and citations omitted).

20      Ground 1

21      In ground 1A Navas challenges his sexual assault conviction, arguing that trial

22   counsel was ineffective because he failed to call an expert witness to respond to the

23   State’s expert’s testimony (ECF No. 64, pp. 16-35). As previously discussed in this

24   order, Navas was granted state habeas relief on this claim and the sexual assault

25   conviction was vacated. Exh. 201, pp. 4-6; exh. 204. Navas is not in custody on the

26   sexual assault count. Ground 1A is denied as moot.

27      In grounds 1B and 1C, Navas contends that his trial counsel was ineffective with

28   respect to the lewdness charges because he failed to challenge the forensic interviews

                                                  18
1
     of the victims with a different expert and failed to present evidence that could have
2
     established a motive for false allegations (ECF No. 64, pp. 25-36).
3
        The basis for the vacation of the sexual assault conviction was the problematic
4
     expert testimony at trial by Lilly Clarkson, a nurse practitioner. Exh. 123, pp. 5-36.
5
     Clarkson testified that when she worked for Nevada CARES—a program involving
6
     examining children when there are allegations of sexual assault—she examined Maria.
7
     Exh. 123, pp. 5-36. Clarkson testified unequivocally that Maria’s examination revealed
8
     injuries that resulted from penetration. Id.
9
        At the evidentiary hearing on Navas’ state postconviction habeas petition, Dr. James
10
     Crawford-Jakubiak, who specializes in child abuse pediatrics, testified as an expert.
11
     Exh. 197, pp. 15-154. Dr. Crawford testified that he was originally contacted by Navas’
12
     first counsel, Carl Hylin, in 2003. Hylin ultimately negotiated the no contest plea deal.
13
     Dr. Crawford said that he was later retained in connection with Navas’ postconviction
14
     proceedings and prepared a report. Dr. Crawford testified at length, and his testimony
15
     contradicted Clarkson’s conclusion that Maria’s examination revealed injuries that
16
     resulted from penetration. Dr. Crawford also testified that non-penetrating acts do not
17
     typically cause any injury. He explained: “If I have a child who I see who says someone
18
     rubbed her breasts or rubbed her genitalia without penetration and the examination was
19
     normal that’s what we would expect to see. It would be neither inculpatory or
20
     exculpatory.” Id. at 154.
21
        Hylin also testified at the hearing. Id. at 154-210. He stated that he viewed all three
22
     girls’ testimony about Navas rubbing lotion on their breasts as “very solid.” Id. at 160.
23
     He thought it would be very difficult for a jury not to conclude that Navas performed lewd
24
     acts on all three girls. However, he viewed Maria’s testimony as equivocal when it
25
     came to sexual penetration. He testified that, based on his experience with similar
26
     cases, he thought Clarkson’s testimony about her examination of Maria was “reckless.”
27

28
                                                    19
1
     Id. at 163. Hylin stated: “I knew I could hire an expert that was going to pretty well
2
     shred her testimony at trial.” Id.
3
        Hylin testified that he also retained Dr. William O’Donahue as an expert to testify as
4
     to how complex these types of allegations can be, how children can be led—
5
     intentionally or unintentionally—to say certain things or make certain claims. Hylin felt it
6
     would have been important to “give the jury some sort of feeling for the frailty that these
7
     girls exhibited during the interview process.” Id. at 166. Hylin also testified that based
8
     on the evidence he was very concerned that Navas would be convicted of both the
9
     sexual assault and lewdness counts, which would mean Navas could not apply for
10
     parole for 30 years. Hylin noted that Navas was in his mid 60’s at that time and that
11
     such a sentence meant that he would likely die in prison. Thus, Hylin secured the offer
12
     to plead to lewdness charges, which would allow Navas to apply for parole in 10 years.
13
     Hylin acknowledged that Navas “never really warmed up to entering the plea,” but did
14
     finally enter into the agreement. Id. at 171.
15
         The state district court granted Navas relief as to the sexual assault conviction,
16
     finding that Navas’ trial counsel was ineffective for failing to call an expert such as Dr.
17
     Crawford to rebut nurse Clarkson’s testimony. Exh. 200, pp. 4-7. The court held that
18
     there was a reasonable probability of a different result on that charge had the defense
19
     called an expert such as Dr. Crawford.
20
        The court further held that petitioner failed to show a reasonable probability of a
21
     different result on the lewdness charges had the defense called an expert. Thus,
22
     habeas relief was denied as to IAC claims with respect to the other convictions. Id. at 8.
23
        The Nevada Supreme Court affirmed the grant of habeas relief as to the sexual
24
     assault count. The state supreme court further affirmed the denial of the IAC claims
25
     with respect to the lewdness counts:
26
                Appellant argues that the district court erred in concluding that the
27          deficiency in failing to call an expert to rebut the nurse's testimony did not
28          apply to the lewdness counts as well. Appellant fails to demonstrate error.
            Dr. Crawford's testimony related only to the sexual assault count. While
                                                    20
1            the testimony of M.N. may have been equivocal regarding the sexual
             assault count, her testimony regarding the lewdness count was not
2            equivocal. Likewise, the testimony of the other victims was not equivocal
3            regarding the lewdness counts. Appellant fails to demonstrate that
             counsel's failure to present an expert to rebut the nurse's testimony had a
4            reasonable probability of altering the outcome at trial regarding the
             lewdness counts.
5
                 Next, appellant argues that trial counsel was ineffective for failing to
6            call an expert witness, Dr. William O'Donahue, to challenge the reliability
7            of the accusations given alleged defects in the forensic interviews.
             Appellant fails to demonstrate that it was objectively unreasonable not to
8            present this testimony as any inconsistencies or motivation to tell a
             particular story could have been elicited in other ways. It is for the jury to
9            determine the credibility of witnesses, Walker v. State, 91 Nev. 724, 726,
             542 P.2d 438, 439 (1975), and Dr. O'Donahue acknowledged that any
10
             flaws in the forensic interview did not mean that the girls were untruthful,
11           but that any flaws could leave the interviews open to other interpretations.
             Even assuming that counsel was deficient for failing to present testimony
12           regarding the interviews, appellant fails to demonstrate that there was a
             reasonable probability of a different outcome had trial counsel presented
13           testimony from this expert in this case.
14       Exh. 201, pp. 6-7.
15       Navas argues again here that the girls’ testimony was very inconsistent between the
16   police interviews, preliminary hearing, and trial. This court disagrees. See exh. 78
17   (police report); exh.12, pp. 5-34, 60-80, 81-97 (preliminary hearing); exh. 122 (trial
18   testimony). Further, the girls’ trial testimony about Navas rubbing lotion on them was
19   consistent and credible. Navas has not shown that the Nevada Supreme Court’s
20   decision was contrary to or involved an unreasonable application of Strickland. This
21   court, therefore, denies federal habeas as to grounds 1B and 1C. Ground 1 is denied in
22   its entirety.
23       Ground 2
24       Navas asserts that his trial counsel was ineffective for conceding during closing
25   arguments that Navas committed the acts alleged without Navas’ consent (ECF No. 64,
26   pp. 36-42). He styles this claim as a Nixon claim. Florida v. Nixon, 543 U.S. 175
27   (2004).
28
                                                   21
1
        In Nixon, a capital case, the Court reaffirmed that counsel has a duty to consult with
2
     a client regarding important decisions, including overall defense strategy. Id. at 187.
3
     There the court held that Nixon’s defense counsel satisfied the Strickland standard
4
     when he made a considered, informed decision to concede Nixon’s guilt in order to try
5
     to avoid a death sentence during the penalty phase, even though Nixon did not explicitly
6
     agree or disagree and in fact was mostly unresponsive to counsel. Id. at 192.
7
        Navas also invokes United States v. Swanson, in which the Ninth Circuit stated that
8
     when a lawyer concedes a client’s guilty to the jury without the client’s consent and an
9
     overwhelming justification for conceding one part of the case, he is not subjecting the
10
     case to “meaningful adversarial testing” and “fail[s] to function as the Government’s
11
     adversary.” 943 F.3d 1070, 1074 (9th Cir. 1991).
12
        Here, during closing arguments, Navas’ counsel discussed the jury instructions.
13
     Exh. 124, pp. 13- 20. Counsel argued:
14
               And instruction number nineteen is the definition of lewdness.
15

16             Now, . . . these crimes have to have an intent element. The intent that
            must be shown beyond a reasonable doubt is sexual intent. The law
17          cannot presume sexual intent. In fact, I would submit to you in this case
            that the State is asking you to presume sexual intent. Because when you
18          heard the facts, every one of us went – and it kind of took our breath
            away.
19

20             But that’s not what this is. The State has to prove by the evidence that
            my client had sexual intent in this case.
21
               If they didn’t, then you must find him not guilty.
22
                Let’s talk about the evidence that we have in front of us today. All
23
            right.
24
               It is pretty clear that every time this occurred, my client, Mr. Navas,
25          said, “I am looking for pimples. I am putting lotion on these blemishes.”
            That’s not really in dispute. Okay.
26
               I don’t know why he did that.
27

28
                                                  22
1              But that was his explanation that he was giving. That was consistent
           through all three of those girls’ testimony. Okay.
2

3             And I would suggest to you that that shows what his intent was. And I
           would ask you not to just convict him because you guys look at this and
4          go, “Oh, my God. What happened.”

5             Okay. Look and see if that really is evidence of sexual intent. In fact, if
           you read the lewdness statute, which I won’t, it is specific intent to have
6          sexual things happen.
7
              Was there any evidence that Mr. Navas took off his clothes? Any
8          evidence that he had the girls touch him?

9              Was there any evidence that he made any sexual comments to these
           girls?
10

11             There is not.

12             The evidence is what it is. And the State’s asking you to presume
           intent.
13
        Exh. 124, pp. 16-17.
14
        The Nevada Supreme Court affirmed the denial of this claim in Navas’ state
15
     postconviction proceedings, concluding that Navas failed to demonstrate that his
16
     attorney’s strategy was unreasonable under the circumstances, that Navas’ consent to
17
     the strategy was not required, and that Navas failed to demonstrate a reasonable
18
     probability of a different outcome had trial counsel not conceded that Navas committed
19
     the physical acts underlying the lewdness counts or presented another defense to the
20
     lewdness counts. Exh. 201, pp. 7-8.
21
        This court agrees with respondents that it was not defense counsel’s strategy to
22
     concede guilt. Counsel conceded that the underlying acts of touching occurred. But
23
     lewdness is a specific intent crime, and counsel argued that the State presented no
24
     evidence that Navas had any sexual intent. Moreover, especially in light of the girls’
25
     consistent testimony, it cannot be said that counsel’s strategy was unreasonable.
26
     Navas has failed to demonstrate that the Nevada Supreme Court’s decision was
27

28
                                                23
1
     contrary to or involved an unreasonable application of Strickland. Accordingly, Navas is
2
     not entitled to federal habeas relief on ground 2.
3
        Ground 8
4
        Navas claims that his appellate counsel was ineffective “to the extent that” he failed
5
     to raise or federalize federal grounds 2, 3, 4, 5, 6, or 7 on direct appeal (ECF No. 64,
6
     pp. 72-73). However, per the Ninth Circuit’s order (see ECF No. 46) this court, as set
7
     forth above, has adjudicated all of these grounds on the merits as federal constitutional
8
     claims. Thus, ground 8 is baseless and is denied. The court further observes that
9
     Navas fails to demonstrate that any relevant Nevada Supreme Court decision was
10
     contrary to or an unreasonable application of any clearly established federal law, and/or
11
     involved an unreasonable determination of the facts in light of the evidence presented at
12
     the state court proceeding. U.S.C. 2254(d)(1) and (2).
13
        Ground 9
14
           Navas asserts that cumulative error at trial deprived him of his rights to due
15
     process and a fair trial (ECF No. 64, p. 73).
16
           On direct appeal, the Nevada Supreme Court held that no error, considered
17
     individually or cumulatively, warranted relief. Exh. 165, pp. 10-11. That court appears
18
     to have affirmed the denial a claim of cumulative error in Navas’ state postconviction
19
     petition in its rejection of certain claims that lacked any cogent briefing. Exh. 201, p. 8.
20
        This court has concluded that no basis for federal habeas relief as to any of the
21
     claims in this petition exists. In any event, Navas has not demonstrated that the
22
     Nevada Supreme Court’s rejection of any cumulative error claim was contrary to or an
23
     unreasonable application of any clearly established federal law, and/or involved an
24
     unreasonable determination of the facts in light of the evidence presented at the state
25
     court proceeding. U.S.C. 2254(d)(1) and (2). Thus, ground 9 is denied.
26
        The petition, therefore, is denied in its entirety.
27

28
                                                   24
1
        V.     Certificate of Appealability
2
        This is a final order adverse to the petitioner. As such, Rule 11 of the Rules
3
     Governing Section 2254 Cases requires this court to issue or deny a certificate of
4
     appealability (COA). Accordingly, the court has sua sponte evaluated the claims within
5
     the petition for suitability for the issuance of a COA. See 28 U.S.C. § 2253(c); Turner v.
6
     Calderon, 281 F.3d 851, 864-65 (9th Cir. 2002).
7
        Pursuant to 28 U.S.C. § 2253(c)(2), a COA may issue only when the petitioner "has
8
     made a substantial showing of the denial of a constitutional right." With respect to
9
     claims rejected on the merits, a petitioner "must demonstrate that reasonable jurists
10
     would find the district court's assessment of the constitutional claims debatable or
11
     wrong." Slack v. McDaniel, 529 U.S. 473, 484 (2000) (citing Barefoot v. Estelle, 463
12
     U.S. 880, 893 & n.4 (1983)). For procedural rulings, a COA will issue only if reasonable
13
     jurists could debate (1) whether the petition states a valid claim of the denial of a
14
     constitutional right and (2) whether the court's procedural ruling was correct. Id.
15
        Having reviewed its determinations and rulings in adjudicating Navas’ petition, the
16
     court finds that none of those rulings meets the Slack standard. The court therefore
17
     declines to issue a certificate of appealability for its resolution of any of Navas’ claims.
18
        VI.    Conclusion
19
        IT IS THEREFORE ORDERED that the second-amended petition (ECF No. 64) is
20
     DENIED in its entirety.
21
        IT IS FURTHER ORDERED that a certificate of appealability is DENIED.
22
        IT IS FURTHER ORDERED that, to the extent that petitioner’s two earlier motions
23
     for a certificate of appealability (ECF Nos. 142 and 147) are properly before this court,
24
     they are both DENIED.
25
        IT IS FURTHER ORDERED that the Clerk shall enter judgment accordingly and
26
     close this case.
27
        ///
28
        ///
                                                  25
1
        IT IS FURTHER ORDERED that the Clerk of the Court shall file and serve a copy of
2
     this order with the United States Court of Appeals for the Ninth Circuit in case no. 19-
3
     71100.
4

5
           DATED: 22 May 2019.
6                                                   ROBERT C. JONES
                                                    UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               26
